An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE'SUPREME COURT OF THE STATE OF NEVADA

STAR MCTHOMAS, INDIVIDUALLY; Ne. 67335
AND ROGUE MULLEN AND TANAI
MULLEN, BY AND THROUGH THEIR
GUARDIAN AD LITEM LOURDES

 

CASTRO,
Appellants,
vsl
GERALD SRABERG; AND ILENE
SRABERG, DEFIJTY CLERK
_. Reepandents.

 

ORDER DI SMI SSI N G APPEAL

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees. NW 42(5).

It is so ORDERED,

CLERK OF THE SUPREME CGURT
TRACIE Kl LINDE ‘ N
BY: Wgé

cc: Hon. Elissa F. Cadish, District Judge
Law Ofﬁce 0f David Sampson
Springel 8.: Fink
Eighth District Court Clerk

SUPREME Baum
OF
NEVADA

CLERK‘S ORDER

. ELI-1947 

£532 30(92-